Citation Nr: 1546166	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether the appellant's income was excessive for the purpose of payment of nonservice-connected Department of Veterans Affairs (VA) pension benefits for the period of March 2013 through March 2014.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant had unverified active service for two years ending in January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 administrative decision of the VA Pension Management Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO), the Agency of Original Jurisdiction (AOJ), which denied the appellant's claim of entitlement to nonservice-connected VA pension benefits on the basis that his income exceeded the maximum annual disability pension limit set by law.  


FINDING OF FACT

For the period of March 2013 through March 2014, the appellant's countable income for VA purposes exceeded the income limits for that period for the receipt of nonservice-connected VA pension benefits; in conjunction with his claim, the appellant has not reported any unreimbursed medical expenses to reduce his total income.  
 

CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of VA nonservice-connected pension benefits for the period of March 2013 through March 2014.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (neither the duty to assist nor the duty to notify provisions of VCAA are implicated when the question is limited to interpretation and application of a statute). 

In any case, the RO provided pre- and post-adjudicative VCAA notice by letters in June 2013 and December 2013, notifying him of the type of evidence necessary to substantiate the claim for nonservice-connected pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions and evidence showing that his income and net worth are below the maximum allowable limits set by law.  

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim.  He was afforded an opportunity for, but declined, a hearing.  The RO has requested specific evidence from the appellant concerning his family income, net worth, and medical expenses.  Over the course of the appeal, the appellant responded to such requests with various statements concerning his income and net worth but has not been responsive as to whether he had any medical expenses.  He has not identified any pertinent evidence for the RO to obtain on his behalf.  As the decision regarding nonservice-connected pension benefits is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not necessary.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled (or elderly) and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a veteran with one dependent (e.g., spouse) is $16,324 effective December 1, 2012, and $16,569 effective December 1, 2013.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.   

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective from December 1, 2012, those unreimbursed medical expenses in excess of $816, which is five percent of the maximum annual pension rate (that is, $16,324) may be used to reduce total income; effective from December 1, 2013, those unreimbursed medical expenses in excess of $828 may be used to reduce total income.

Pension benefits shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran and his spouse, it is reasonable that some part of the corpus of the such estates be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).   

Analysis

According to the appellant's statements in his March 2013 application and April 2014 substantive appeal, he had honorable service during the Vietnam War era, having served for two years until January 1971 (unfortunately, there was no response to the RO's initial attempt in December 2013 to verify the appellant's period of service).  It would also appear to be the case, according to the appellant's statement in April 2014, that he has a disabling health condition such that he required assistance to walk and lived in a senior community.  Records show that at the time of his application for pension benefits, the appellant was over the age of 65.  Further, in various statements, the appellant has asserted that he had little money left over after paying his rent.  Therefore, it would appear that the appellant meets the requirements for pension benefits with respect to his military service, age, disability status, and net worth (or lack thereof).  Assuming that the foregoing conclusion is correct, the question presented here is whether he also meets the annual income requirements for receipt of pension benefits for the period of March 2013 through March 2014.  As explained below, it is the Board's judgment that he does not.  

Based on the income and medical expense records in the claims file, the appellant's countable income for the period of March 2013 through March 2014 exceeded the applicable income limits for receipt of nonservice-connected pension.  However, the Board makes no determination on the appellant's eligibility for pension for any period after March 2014, despite the availability of some evidence (e.g., Social Security Administration data) showing his income for a subsequent period of time, as that issue has not been adjudicated in the first instance by the RO.  

A review of the record found that regarding income, the appellant reported on his August 2013 application for pension benefits that his monthly income consisted of Social Security payments to him of $949 (or $11,388 annually) and to his wife of $576 (or $6,912 annually).  Data received from the Social Security Administration confirmed the payment amounts reported by the appellant.  Social Security payments are not listed as an income source that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. §  3.272.  Thus, the appellant's annual income amounts to $18,300, beginning March 2013.  In an Improved Pension Eligibility Verification Report filed in October 2013, the appellant indicated that his income had not changed.  

Given the foregoing, the appellant's annual income of $18,300 from March 2013 exceeded the maximum annual pension limit of $16,324 for a veteran with one dependent, effective December 1, 2012.  Moreover, his annual income exceeded the maximum annual pension limit of $16,569 for a veteran with one dependent, effective December 1, 2013, given that the Social Security Administration has also verified that beginning December 2013, his monthly payments were increased to $964 and his wife's monthly payments were $585, for a total annual income of $18,588, beginning December 1, 2013.    

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  However, despite requests in March 2013, August 2013, and December 2013 to furnish any evidence of unreimbursed medical expenses for the period in question, the appellant has not responded with any information.  Thus, there is no evidence of any expenses that may be used to reduce his total annual income for pension purposes.  

In sum, because the evidence in this case shows that the appellant's countable income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, he does not meet the eligibility requirements for pension benefits for the period of March 2013 through March 2014, and his claim must be denied.  

The Board acknowledges the appellant's statements asserting his belief that he deserved pension by virtue of his service to the country, and essentially that he should not have to be destitute before receiving it.  The Board observes that VA's pension program is not one that provides for payments to all [wartime] veterans regardless of their financial circumstances or whether their inability to work is service-related; rather, it was established by Congress to provide veterans with qualifying service, who meet disability or age requirements and who lack adequate means to subsist, a sufficient income to meet minimal subsistence standards.  See 38 U.S.C.A. §§ 1503, 1513, 1521, 1522.  While his annual income is indeed very modest, the appellant has not been shown to lack an inadequate means to subsist, as defined by VA law for pension purposes, during the period of time in question.  

While appreciative of his military service, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.


ORDER


The appeal seeking VA nonservice-connected pension benefits is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


